DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “a polymer constituting” in line 4 of claim 1 should be deleted.
The phrase “has an acid value” in line 14 of claim 1 should be changed to the phrase “wherein the polymer has an acid value”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “poorly absorbable” in claim 7 is a relative phrase which renders the claim indefinite. The term phrase “poorly absorbable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, the phrase “poorly absorbable” is indefinite in that it is unclear how absorbable a recording medium has to be in order to be a “poorly absorbable” recording medium.

The phrase “poorly absorbable” in claim 10 is a relative phrase which renders the claim indefinite. The term phrase “poorly absorbable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, the phrase “poorly absorbable” is indefinite in that it is unclear how absorbable a recording medium has to be in order to be a “poorly absorbable” recording medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al (US 2012/0154481).

Regarding claim 1, Nishino discloses an ink jet ink comprising a polyurethane polymer (paragraph [0023]), wherein the polyurethane polymer is a dispersion (paragraph [0071]), wherein the polyurethane polymer is formed from a diisocyanate comprising isophorone diisocyanate (paragraph [0025]), a polyester polyol formed from an ester of an acid component and a polyalkylene glycol (paragraph [0032]), a diol having an acid group (paragraph [0036]) and a chain extension agent (paragraph [0037]); wherein the polyalkylene glycol comprises polytetramethylene glycol (paragraph [0033]) and wherein the polyurethane polymer has an acid value from 20 mgKOH/g to 100 mgKOH/g (paragraph [0020]).
The dispersion of a polyurethane polymer reads on the claimed polymer particles. The polyester polyol formed from an ester of an acid component and a polyalkylene glycol where the polyalkylene glycol comprises polytetramethylene glycol. This polyester polyol reads on the claimed structure derived from polytetramethylene glycol.
The acid value of the polyurethane polymer overlaps the claimed range for the acid value of the polymer particles.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the effects of scratch resistance for the image, highlighter resistance and ink ejection stability while suppressing face wetting be obtained (paragraphs [0012] and [0020]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Nishino discloses the ink jet ink comprising the content of the polyurethane polymer being 0.1% by mass or more and 2% by mass or less (paragraph [0039]).
The content of the polyurethane polymer overlaps the claimed range for the content of the polymer particles.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the effect of improving the scratch resistance and highlighter resistance as well as improving ink ejection stability while suppressing face wetting (paragraph [0039]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, Nishino discloses the ink jet ink comprising the polyurethane polymer having its remaining isocyanate groups extended with a chain extension agent (paragraph [0037]), wherein the chain extension agent comprises polyamine compounds such as ethylenediamine (paragraph [0037]) and wherein the polyurethane polymer has a unit comprising a compound represented by General Formula I (paragraph [0023]).
The ethylenediamine reads on the claimed polyamine having 2 carbon atoms. The compound represented by General Formula I contains a urea group. This reads on the claimed polymer particles having a urea group.

Regarding claim 4, Nishino discloses the ink jet ink comprising the polytetramethylene glycol having a number average molecular weight of 2,000 (paragraph [0062]).

Regarding claim 5, Nishino discloses the ink jet ink comprising a surfactant comprising Acetylenol E100 (paragraph [0084]).
The Acetylenol E100 reads on the claimed acetylene glycol-based surfactant.

Regarding claim 6, Nishino discloses the ink jet ink being formed from a reaction of a polyol dissolved in an organic solvent, the compound represented by general formula I, a polyisocyanate, and a diol having an acid group to form a urethane prepolymer solution (paragraph [0041]) followed by chain extension of the urethane prepolymer solution with ion exchanged water added thereto (paragraph [0041]) and wherein the chain extension agent comprises polyamine compounds (paragraph [0037]).
The compound represented by general formula I is formed from the diisocyanate and aa polyethylene glycol monoalkyl ether. The polyol is a polyester polyol formed from an ester of an acid component and a polyalkylene glycol where the polyalkylene glycol comprises polytetramethylene glycol. The diol having an acid group reads on the claimed acid-group containing polyol. The chain extension of the urethane prepolymer solution with ion exchanged water added thereto wherein the chain extension agent comprises polyamine compounds reads on the claimed chain extending reaction using polyamine in an aqueous solvent.

Regarding claim 7, Nishino discloses the ink jet ink being printed on a non-permeable recording medium (paragraph [0057]).
The non-permeable recording medium reads on the claimed non-absorbable recording medium.

Regarding claim 9, Nishino discloses a method for producing the ink jet ink comprising mixing a polyurethane polymer dispersion with a pigment dispersion, glycerin, diethylene glycol, triethylene glycol, surfactant and water (paragraphs [0078]-[0086]).

Regarding claim 10, Nishino discloses a printed article comprising a non-permeable recording medium and an image printed on the non-permeable recording medium using the ink jet ink (paragraph [0057]).

Regarding claim 12, Nishino discloses an ink jet recording method comprising ejecting an ink jet ink from an ink jet recording head onto a recording medium followed application of thermal energy to the ink jet ink (paragraph [0057]).
The application of thermal energy reads on the claimed ink jet ink composition adhering to the recording medium.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al (US 2012/0154481) in view of Ishiyama et al (US 5,700,867).

Nishino is relied upon as described above.

Regarding claim 8, Nishino does not appear to explicitly disclose the ink jet ink comprising the non-absorbable recording medium comprising a polyolefin.

However, Ishiyama discloses an aqueous composition used as an ink and printed on a plastic film (col. 9, lines 3-17) and wherein the plastic film comprises polyethylene (col. 9, lines 3-17).

It would have been obvious to one of ordinary skill in the art having the teachings of Nishino and Ishiyama before him or her, to modify the ink jet ink of Nishino to include the plastic film of polyethylene of Ishiyama for the non-permeable recording medium of Nishino because having the required plastic film such as polyethylene provides a non-permeable recording medium to which an ink-jet ink has excellent ink adhesion without bleeding through.

Regarding claim 11, Nishino does not appear to explicitly disclose the printed article comprising the non-absorbable recording medium comprising a polyolefin.

However, Ishiyama discloses an aqueous composition used as an ink and printed on a plastic film (col. 9, lines 3-17) and wherein the plastic film comprises polyethylene (col. 9, lines 3-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785